SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

994
KA 08-01129
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TERRIS HANKS, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

TERRIS HANKS, DEFENDANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HANNAH STITH LONG OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered March 18, 2008. The judgment convicted defendant,
upon his plea of guilty, of conspiracy in the second degree, criminal
possession of a controlled substance in the first degree, criminal
sale of a controlled substance in the second degree and criminal
possession of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, conspiracy in the second
degree (Penal Law § 105.15) and criminal possession of a controlled
substance in the first degree (§ 220.21 [1]). Defendant contends in
his main and pro se supplemental briefs that County Court erred in
denying that part of his omnibus motion seeking to suppress evidence
obtained through the execution of a series of eavesdropping warrants.
Those warrants were issued during an investigation by the Attorney
General’s Statewide Organized Crime Task Force (Task Force) into a
narcotics distribution network operating in and around the City of
Syracuse. We note at the outset that defendant challenges only the
first warrant and the fifth amended and extended warrant. We conclude
that defendant does not have standing to challenge the first warrant
inasmuch as it related solely to a coconspirator (see People v
Fonville, 247 AD2d 115, 118 n).

     Contrary to the contention of defendant in his main and pro se
supplemental briefs, the record supports the court’s finding that the
application for the fifth amended and extended warrant established
that “normal investigative procedures ha[d] been tried and ha[d]
failed, or reasonably appear[ed] to be unlikely to succeed if tried,
                                 -2-                           994
                                                         KA 08-01129

or to be too dangerous to employ” (CPL 700.15 [4]; see People v Rabb,
16 NY3d 145, 152). In an affidavit supporting that warrant
application, a detective detailed the traditional investigative
techniques, including but not limited to physical surveillance of
defendant and the use of confidential informants, that were utilized
by Task Force members beginning four months prior to the issuance of
the first warrant and continuing up to the date of the application for
the fifth amended and extended warrant. The detective averred that,
despite continued attempts, use of those traditional investigative
techniques alone would not permit the Task Force to identify and
successfully prosecute all suppliers of controlled substances, a
stated goal of the investigation (see People v Gray, 57 AD3d 1473,
1474, lv denied 12 NY3d 854; see generally Fonville, 247 AD2d at 118-
119). Further, because the detective provided details regarding the
past and continued attempts to use traditional investigative
techniques in connection with the investigation of defendant and his
coconspirators, “it cannot be said that the [Task Force] relied solely
on past investigations into [drug conspiracies] in general to support
the[] assertion that normal investigative techniques would be
generally unproductive in the [current] investigation” (Rabb, 16 NY3d
at 154).

     We reject the contention of defendant in his pro se supplemental
brief that remedial action is required based on the failure of the
court to “set forth on the record its findings of fact, its
conclusions of law and the reasons for its determination” with respect
to defendant’s pro se memorandum of law concerning alleged material
misrepresentations of fact in the supporting affidavits for the fifth
amended and extended warrant application (CPL 710.60 [6]). The
arguments contained in that memorandum of law are so plainly
inadequate that the court was justified in summarily rejecting them
(see generally People v Jeffreys, 284 AD2d 550, lv denied 99 NY2d
536). Indeed, defendant’s pro se memorandum of law is unsworn and
unsigned, and it therefore does not contain any “sworn allegations of
fact” supporting his arguments therein (CPL 710.60 [1]). “Thus,
defendant has failed to sustain his burden of proof that the search
warrant affiant[s here] knowingly or recklessly submitted false
information to the issuing [court] in order to obtain the [fifth
amended and extended] search warrant” (see People v Cohen, 90 NY2d
632, 638). Defendant failed to preserve the remaining contentions in
his main and pro se supplemental briefs for our review (see CPL 470.05
[2]), and we decline to exercise our power to review those contentions
as a matter of discretion in the interest of justice (see CPL 470.15
[6] [a]).




Entered:   September 30, 2011                  Patricia L. Morgan
                                               Clerk of the Court